Shaw, C. J.
In debt on a prison bond given July 14th 1841, the question is, whether the bond was broken by the escape of the prisoner ; and this again depends upon the question, what were the prison limits of Ipswich jail, for this prisoner, in 1841 ? This depends upon Rev. Sts. c. 14, §§ 13, 14, prescribing different limits in different cases. “ On executions issuing upon judgments, recovered upon contracts made before the 2d of April 1834, the limits of each jail shall remain as the same were established previously to that day.” § 14. It is conceded, that prior to 1834, the jail limits included a space much less than the bounds of the town of Ipswich. If then the contract, on which the plaintiff recovered his former judgment, in pursuance of which the defendant was committed, was made prior to the 2d of April, 1834, so that the limits for him were those which existed in 1834, then the defendant made an escape, and the bond was forfeited.
It appears that Adams and Ilsley were sureties for John Jewett o.n a promissory note ; that Adams paid the whole in the first instance ; that afterwards Adams demanded of the plaintiff one half, by way of contribution, as he had a right to do; and the plaintiff paid the same, as he was bound to do. On that payment, the defendant John Jewett, as principal promisor, became indebted to the. plaintiff, and liable to pay him the same amount on demand. This liability arose from the implied promise of the principal, made at the time of the plaintiff’s becoming his surety, that, in case the plaintiff should be called on to pay any thing in consequence of such suretyship, the principal would repay the same on demand. [See Appleton v. Bascom, ante, 171.]
Afterwards in 1839, the transaction took place, as stated in *4452 Met. 168, which was held by the court sufficient evidence of purt payment to take the case out of the statute of limitations, and the plaintiff had judgment; and the question is, whether this is a judgment recovered on a contract made before April 1834. The case has been very well argued on both sides, and all the authorities, we believe, fully cited. The court are of opinion, that the judgment must be considered as rendered on the old contract; that a payment, or new promise, or an admission from which a new promise may be inferred, is considered as removing out of the way a bar arising from the statute of limitations, so as to enable the creditor to recover notwithstanding the limitation ; and not as the creation of a new substantive contract, which is to be the basis of the judgment. We are therefore of opinion, that the facts show a breach of this bond, and that the plaintiff" is entitled to recover.

Defendants defaulted.